                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA

v.                                      CRIMINAL NO. 2:18-cr-00025

STEPHEN CORTEZ BELCHER


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant Stephen Belcher’s pro

se Motion to Void Plea/or Withdrawal.    ECF 60.    Based upon the

reasons set forth below, the defendant’s pro se motion is DENIED

without prejudice.

     There is no constitutional right for a defendant who is

represented by counsel to file motions on his own behalf, an

action referred to as hybrid representation.    See United States

v. Dawkins, Cr. No. 7:10-cr-00241-GRA, 2010 WL 3607480, +1

(D.S.C. Spt. 9, 2010).    Thus, it is within a district court’s

discretion to entertain a defendant’s pro se motion when they

have counsel.    See United States v. Singleton, 107 F.3d 1091,

1103 (4th Cir. 1997) (upholding discretion of district court to

restrict hybrid representation).

     In the instant case, the defendant was represented by

counsel at the time he filed his pro se Motion to Void Plea/or

Withdrawal.    The defendant has since acquired new counsel, per

the defendant’s request, and the new counsel has not joined in
the motion on the defendant’s behalf.      Therefore, the court

finds that the defendant’s pro se motion amounts to hybrid

representation and further finds that entertaining the

defendant’s instant motion on his own behalf would be improper

in light of the defendant having counsel.        Thus, the court

DENIES the defendant’s Motion to Void Plea/or Withdrawal without

prejudice.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 10th day of January, 2019.

                             ENTER:


                            David A. Faber
                            Senior United States District Judge




                                  2
